DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 3/18/22.    
Claim(s) 1-6, 10, 14-15, 18-19 & 21-32 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 21-23, 25, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson, U.S. Pub/Patent No. 2015/0326510 A1 in view of Halliday, U.S. Patent/Pub. No. 2018/03166 A1, and further in view of Patil, U.S. Pub. No. 2015/0341447 A1. 
As to claim 1, Tomlinson teaches a server, comprising: 
one or more computer processor devices; and 
a memory storing instructions that, when executed by the one or more computer processor devices, configure the server system to perform operations comprising: 
receiving from a user device associated with a user of the messaging platform a message to be made available for online viewing via the messaging platform (Tomlinson, page 1, paragraph 17; i.e., when one or more recipients are online, the lifetime of some of the data message contents may be determined
solely by the recipient's device);
that indicates a default time interval subsequent to posting for which said message is to remain available (Tomlinson, page 3, paragraph 43; i.e., [0043] the user interface 21 of the instant messaging clients 4 can enable the Sender to select or define a value 23 for the display duration attribute for each transmitted data message, a default display duration value may be applied to each transmitted data message):
automatically assigning to said message a default display duration that indicates a default time interval for which said message is to be displayed during online viewing thereof (Tomlinson, page 1, paragraph 22; page 2, paragraph 23; page 3, paragraph 43; i.e., [0023] determining that a predefined action with the received content portion has occurred at the user device of the second user; determining a remaining display duration for the content portion of the data message, after said predetermined action is determined to have occurred; and displaying an indication of the remaining display duration for the content portion by both instant messaging clients; [0043] the user interface 21 of the instant messaging clients 4 can enable the Sender to select or define a value 23 for the display duration attribute for each transmitted data message, a default display duration value may be applied to each transmitted data message);
said message being included the assigned default display duration (Tomlinson, page 3, paragraph 42-43; i.e., [0042] The corresponding second data message 27-2b is also displayed by the recipient's instant messaging client 4b with the indication 31 that it is a timed data message and the associated timer indication 33-2 identifying the remaining time before the associated displayed information content will expire.  Countdown timers 33-2 displayed by both sender and recipient instant messaging clients 4 are synchronized and identify the same remaining lifetime value for the corresponding timed data messages; [0043] the user interface 21 of the instant messaging clients 4 can enable the Sender to select or define a value 23 for the display duration attribute for each transmitted data message, a default display duration value may be applied to each transmitted data message);
responsive to receiving an online view request with respect to a requesting device, causing sequential display of the plurality of messages in the personal story one after another in a predefined display sequence (Tomlinson, page 2, paragraph 23; i.e., [0023] The instant messaging clients may be configured to determine that the data message is expired based on the defined display duration, and to remove the content portion of the expired data message. The instant messaging clients may comprise a user interface for displaying a plurality of sequential data messages of a conversation, wherein a footprint of an expired data message is retained in the displayed conversation), the sequential display including:
displaying the said message for the default display duration (Tomlinson, page 2, paragraph 23; page 3, paragraph 43; i.e., [0023] The instant messaging clients may be configured to determine that the data message is expired based on the defined display duration, and to remove the content portion of the expired data message. The instant messaging clients may comprise a user interface for displaying a plurality of sequential data messages of a conversation, wherein a footprint of an expired data message is retained in the displayed conversation; [0043] the user interface 21 of the instant messaging clients 4 can enable the Sender to select or define a value 23 for the display duration attribute for each transmitted data message, a default display duration value may be applied to each transmitted data message); and 
at expiry of the default display duration, automatically commencing display of an immediately subsequent message in the display sequence (Tomlinson, page 2, paragraph 23; page 3, paragraph 43; i.e., [0023] The instant messaging clients may be configured to determine that the data message is expired based on the defined display duration, and to remove the content portion of the expired data message. The instant messaging clients may comprise a user interface for displaying a plurality of sequential data messages of a conversation, wherein a footprint of an expired data message is retained in the displayed conversation; [0043] the user interface 21 of the instant messaging clients 4 can enable the Sender to select or define a value 23 for the display duration attribute for each transmitted data message, a default display duration value may be applied to each transmitted data message); and 
responsive to expiry of the default ephemeral lifetime of said message after posting thereof to the personal story, automatically removing said message from the personal story, so that said message is excluded from subsequent online viewing of the personal story responsive to online view requests (Tomlinson, page 2, paragraph 23; page 3, paragraph 45; i.e., [0023] The instant messaging clients may be configured to determine that the data message is expired based on the defined display duration, and to remove the content portion of the expired data message. The instant messaging clients may comprise a user interface for displaying a plurality of sequential data messages of a conversation, wherein a footprint of an expired data message is retained in the displayed conversation; [0045] The information contained in the expired data message may be deleted from the server's memory; an image file is received and displayed with an indication 31 that it is a timed data message, and a timer indication 33 of the remaining time before the information content will expire). 
But Tomlinson failed to teach the claim limitation wherein automatically assigning to said message a default ephemeral lifetime; posting said message to a personal story of the user, the personal story being a message collection comprising a plurality of messages posted by the user to be available for online viewing, said message being included in the personal story with the assigned default ephemeral lifetime; respect to the personal story from a requesting device. 
However, Halliday teaches the limitation wherein posting said message to a personal story of the user, the personal story being a message collection comprising a plurality of messages posted by the user to be available for online viewing, said message being included in the personal story (Halliday, figure 5; page 1, paragraph 24; page 2, paragraph 29 & 31; i.e., [0024] user to alternate posting with a personal profile; [0029] the identities of the authors of the respective posts; [0031] the identity and content of comments from persons responding via the system are private for the author of the post).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Tomlinson to substitute personal profile from Halliday for data message from Tomlinson improve on to infrequent matches, poor content freshness, and/or poor content quality from a too-thin group of local users (Halliday, page 1, paragraph 5).
However, Patil teaches the limitation wherein automatically assigning to said message a default ephemeral lifetime; said message being assigned default ephemeral lifetime (Patil, page 6, paragraph 62; page 7, paragraph 68-70; i.e., [0062] The second message 152 may include second data for indicating the lifetime value 134 and/or the heartbeat value 136. For example, the third device 130 may determine
the lifetime value 134 based on a default lifetime value, a user input corresponding to the lifetime value, an average lifetime value over a particular time range, or a combination thereof. The first device 110 may set the lifetime counter 122 ( of the first device 110) based on the lifetime value 134 indicated by the second message 152. In some implementations, such as when the lifetime value 134 corresponds to a particular time ( e.g., 1 PM), the lifetime value 134 indicated by the second message 152 may be the same value as the lifetime value 134 indicated by the first message 150. In other implementations, such as when the lifetime value 134 corresponds to a duration (e.g., a countdown value), the lifetime value 134 indicated by the second message 152 may be a different value than the lifetime value 134 indicated by the first message 150. Thus, the first device 110 may receive multiple messages indicating different lifetime values).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Tomlinson to substitute duration from Patil for countdown timer from Tomlinson to reduce the number of sessions and their associated system memory usage (Patil, page 1, paragraph 3).
As to claim 3, Tomlinson-Halliday-Patil teaches the server as recited in claim 1.  But Tomlinson-Patil failed to teach the claim limitation wherein the instructions configure the server system to post to a message collection management interface indicia of activity with respective to the personal story. 
However, Halliday teaches the limitation wherein the instructions configure the server system to post to a message collection management interface indicia of activity with respective to the personal story (Halliday, figure 5; page 1, paragraph 24; page 2, paragraph 29 & 31; page 5, paragraph 102-106; i.e., [0024] user to alternate posting with a personal profile; [0029] the identities of the authors of the respective posts; [0031] the identity and content of comments from persons responding via the system are private for the author of the post; [0102] user stories; [0106] The party was underway but could use more people; John put a bulletin message up on the mobile application of the present disclosure along with a picture of his smiling friends by the keg with the invitation to come by).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Tomlinson-Patil to substitute personal profile from Halliday for data message from Tomlinson improve on to infrequent matches, poor content freshness, and/or poor content quality from a too-thin group of local users (Halliday, page 1, paragraph 5).
As to claim 5, Tomlinson-Halliday-Patil teaches the server system as recited in claim 3 wherein the indicia includes graphical indicia of the amount of time remaining for the personal story (Tomlinson, page 3, paragraph 42-43; i.e., [0042] The corresponding second data message 27-2b is also displayed by the recipient's instant messaging client 4b with the indication 31 that it is a timed data message and the associated timer indication 33-2 identifying the remaining time before the associated displayed information content will expire.  Countdown timers 33-2 displayed by both sender and recipient instant messaging clients 4 are synchronized and identify the same remaining lifetime value for the corresponding timed data messages; [0043] the user interface 21 of the instant messaging clients 4 can enable the Sender to select or define a value 23 for the display duration attribute for each transmitted data message, a default display duration value may be applied to each transmitted data message). 

Claim(s) 21 & 32 are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 21 & 32 are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 22-23, 25 & 30-31 are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 2-3, 5 & 18-19.  Therefore, claim(s) 22-23, 25 & 30-31 are also rejected for similar reasons set forth in claim(s) 2-3, 5 & 18-19.


Claim(s) 4 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson, U.S. Pub/Patent No. 2015/0326510 A1 in view of Halliday, U.S. Patent/Pub. No. 2018/03166 A1, and Patil, U.S. Pub. No. 2015/0341447 A1, and further in view of Daimon, U.S. Pub. No. 2003/0052925 A1.
As to claim 4, Tomlinson-Halliday-Patil teaches the server system as recited in claim 3.  But Tomlinson-Halliday-Patil failed to teach the claim limitation wherein the indicia of time elapsed since posting of a last message to the personal story, the last message being that one of the plurality of messages which was posted most recently. 
However, Daimon teaches the limitation wherein time elapsed since posting of a last message to the personal story, the last message being that one of the plurality of messages which was posted most recently (Daimon, page 1, paragraph 8; i.e., listing the articles (equivalent to message) sequentially from the latest to the earliest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Halliday-Patil in view of Daimon so that the system would be able to sort the display accordingly.  One would be motivated to do so to present the most important information first (see Daimon, page 1, paragraph 10).

Claim(s) 24 are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 4.  Therefore, claim(s) 24 is  also rejected for similar reasons set forth in claim(s) 4.


Claim(s) 6 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson, U.S. Pub/Patent No. 2015/0326510 A1 in view of Halliday, U.S. Patent/Pub. No. 2018/03166 A1, and Patil, U.S. Pub. No. 2015/0341447 A1, and further in view of Kenna, U.S. Pub. No. 2014/0289157 A1.
As to claim 6, Tomlinson-Halliday-Patil teaches the server system as recited in claim 3. But Tomlinson-Halliday-Patil failed to teach the claim limitation wherein the indicia includes graphical indicia of the number of online views requested for the personal story.
However, Kenna teaches the limitation wherein the indicia includes graphical indicia of the number of online views requested for the personal story (Kenna, page 6, paragraph 62; i.e., number of views by customer (equivalent to number of ephemeral gallery views)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Halliday-Patil in view of Kenna so that the system would be able to keep track number of views.  One would be motivated to do so to provide efficient system (see Kenna, page 1, paragraph 3).

Claim(s) 26 is directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 26 are also rejected for similar reasons set forth in claim(s) 6.


Claim(s) 10 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson, U.S. Pub/Patent No. 2015/0326510 A1 in view of Halliday, U.S. Patent/Pub. No. 2018/03166 A1, and Patil, U.S. Pub. No. 2015/0341447 A1, and further in view of Takakura, U.S. Pub. No. 2011/0106882 A1.
As to claim 10, Tomlinson-Halliday-Patil teaches the server as recited in claim 1. But Tomlinson-Halliday-Patil failed to teach the claim limitation wherein automatically configuring the display sequence such that the plurality of ephemeral messages in the personal story are arranged in chronological order of respective post times, such that a most recently posted message is positioned last in the display sequence. 
However, Takakura teaches the limitation wherein automatically configuring the display sequence such that the plurality of ephemeral messages in the personal story are arranged in chronological order of respective post times, such that a most recently posted message is positioned last in the display sequence (Takakura, figure 10; page 6, paragraph 111; i.e., sequential order of the upload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Halliday-Patil in view of Takakura so that the system would be able to arrange the images accordingly.  One would be motivated to do so to provide the necessary for the users (see Takakura, page 1, paragraph 5).

Claim(s) 27 are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 10.  Therefore, claim(s) 27 are also rejected for similar reasons set forth in claim(s) 10.


Claim(s) 14-15, 18-19, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson, U.S. Pub/Patent No. 2012/0278692 A1 in view of Halliday, U.S. Patent/Pub. No. 2018/03166 A1, and Patil, U.S. Pub. No. 2015/0341447 A1, and Heilman, U.S. Pub. No. 2016/0253912 A1.
As to claim 14, Tomlinson-Halliday-Patil teaches the server as recited in claim 1. But Tomlinson-Halliday-Patil failed to teach the claim limitation wherein said message comprises visual media content on which is overlaid user-generated augmentations. 
However, Heilman teaches the limitation wherein visual media content on which is overlaid user-generated augmentations (Heilman, page 2; i.e., additional information (equivalent to augmentation)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Halliday-Patil in view of Heilman so that the system would be able to allow the user to amend or modifying the images.  One would be motivated to do so to improve the performance for different applications (see Heilman, page 1, paragraph 6).
As to claim 15, Tomlinson-Halliday-Patil teaches the server as recited in claim 1. But Tomlinson-Halliday-Patil failed to teach the claim limitation wherein said message comprises visual media content on which is overlaid user-generated annotation. 
However, Heilman teaches the limitation wherein said message comprises visual media content on which is overlaid user-generated annotation (Heilman, figure 19; page 12, paragraph 157; i.e., annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Halliday-Patil in view of Heilman so that the system would be able to allow the user to amend or modifying the images.  One would be motivated to do so to improve the performance for different applications (see Heilman, page 1, paragraph 6).
As to claim 18, Tomlinson-Halliday-Patil-Heilman teaches the server system as recited in claim 15. But Tomlinson-Patil-Heilman failed to teach the claim limitation wherein the instructions configure the server system to accept destinations for messages upon reception thereof, said message being included in the personal story responsive to user-selection of the personal story as a destination for said message. 
However, Halliday teaches the limitation wherein configure the server system to accept destinations for messages upon reception thereof, said message being included in the personal story responsive to user-selection of the personal story as a destination for said message (Halliday, page 5, paragraph 102-106; i.e., [0102] user stories; [0106] The party was underway but could use more people; John put a bulletin message up on the mobile application of the present disclosure along with a picture of his smiling friends by the keg with the invitation to come by).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Patil-Heilman in view of Halliday so that the system would be able to substitute personal profile from Halliday for data message from Tomlinson improve on to infrequent matches, poor content freshness, and/or poor content quality from a too-thin group of local users (Halliday, page 1, paragraph 5).
As to claim 19, Tomlinson-Halliday-Heilman teaches the server system as recited in claim 18. But Tomlinson-Patil-Heilman failed to teach the claim limitation wherein the destinations available for selection comprise in addition to the personal story, a list of designated individuals. 
However, Halliday teaches the limitation wherein the destinations available for selection comprise in addition to the personal story, a list of designated individuals (Halliday, page 5, paragraph 102-106; i.e., [0102] user stories; [0106] The party was underway but could use more people; John put a bulletin message up on the mobile application of the present disclosure along with a picture of his smiling friends by the keg with the invitation to come by).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomlinson-Patil-Heilman in view of Halliday so that the system would be able to substitute personal profile from Halliday for data message from Tomlinson improve on to infrequent matches, poor content freshness, and/or poor content quality from a too-thin group of local users (Halliday, page 1, paragraph 5).

Claim(s) 28-29 are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 18-19.  Therefore, claim(s) 28-29 are also rejected for similar reasons set forth in claim(s) 18-19.


Listing of Relevant Arts
Sabiwalsky, U.S. Patent/Pub. No. US 20120158814 A1 discloses default lifetime of the message.
Yue, U.S. Patent/Pub. No. US 20090132687 A1 discloses default durations of the lifetime of the notification.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449